Watson, J.
In accordance with submission on agreed statement of facts that the merchandise covered by the foregoing protests consists of artificial flowers, trees, foliage, fruits, vegetables, grasses, or grains, and articles made therefrom, in chief value of plastic, assembled in the same manner as the merchandise the subject of Armbee Corporation et al. v. United States (60 Cust. Ct. 105, C.D. 3278) and Zunold Trading Corporation et al. v. United States (60 Cust. Ct. 112, C.D. 3279), the claim of the plaintiff was sustained.